Citation Nr: 1134209	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  91-43 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970, from December 1975 to December 1977, from April 1978 to February 1980, and from March 1981 to August 1984.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.   VA will notify the Veteran if further action is required.


REMAND

The case was most recently before the Board in May 2010.  At that time, the Board granted a specially adapted housing certificate.  By a June 2010 RO rating action, the Board's decision as to that issue was implemented by the Atlanta RO.  In the May 2010 decision, the Board also denied the following three claims:  (1) restoration of a 40 percent rating for low back syndrome, status post laminectomy for surgical treatment for transitional S1 vertebra with disc disease at L5-S1, which was reduced to 20 percent disabling effective from August 1, 1987; (2) an effective date prior to September 16, 1991, for the assignment of the 60 percent rating for low back syndrome, status post laminectomy for surgical treatment for transitional S1 vertebra with disc disease at L5-S1; and (3) an effective date prior to September 16, 1991, for the assignment of the total disability rating based on individual unemployability.

Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Veteran's representative and VA General Counsel filed a joint motion for partial remand of the Board's May 2010 decision.  The parties indicated that the Board's decision regarding the four issues identified above was to remain undisturbed.  The joint motion stated that the Board's May 2010 decision should be remanded to the extent that the decision did not address a reasonably raised claim for special monthly compensation (SMC).  By an order dated later in September 2010, the Court granted the joint motion and remanded the Board's May 2010 decision to the extent it failed to adjudicate a reasonably raised claim for SMC.  The Court left the rest of the May 2010 decision intact and dismissed the appeal as to the remaining claims.

The September 2010 joint motion found that the Board did not supply an adequate statement of reasons and bases as to whether the Veteran had presented a reasonably raised claim for SMC.  The joint motion did not point to any aspect of the record that reasonably raised such a claim.  Instead, the joint motion indicated that a claim for SMC could possibly be reasonably inferred based on the findings of fact in the May 2010 decision.  In granting a specially adapted housing certificate, the Board determined that the Veteran's service-connected disabilities cause the loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The joint motion noted that a veteran who, as a result of service-connected disability, "has suffered the anatomical loss or loss of use of both legs" is entitled to SMC at the "m" level.  See 38 U.S.C.A. § 1114(m) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(c) (2010).  Consequently, the joint motion found that the Board erred when it failed to address the possibility of an inferred claim for SMC at the "m" level.

Generally, the Board does not have jurisdiction over claims that have not been developed for appellate review.  The agency of original jurisdiction (AOJ) is to adjudicate claims on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Typically, the Board will refer unadjudicated claims that have been submitted by a veteran or reasonably raised by the record.  See 38 C.F.R. § 19.9(b); 76 Fed. Reg. 17544-48 (Mar. 30, 2011) (amending 38 C.F.R. § 19.9(b) to articulate the Board's practice of referring to the AOJ for appropriate action unadjudicated claims that have been reasonably raised by the record).  However, in the instant case, given the procedural history and the directives in the September 2010 joint motion, the Board will remand the claim to the AOJ for adjudication.

Accordingly, this case is REMANDED for the following action:

Take all appropriate notification and development actions, and then adjudicate the Veteran's claim of entitlement to special monthly compensation.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

